PER CURIAM.
There is no merit either in the ground asserted for reversal of the finding of guilt and conviction, Pressley v. State, 395 So.2d 1175 (Fla. 3d DCA 1981), review denied, 407 So.2d 1105 (Fla.1981), or the determination below that the crime involved, attempted second degree murder with a firearm, was a first degree felony. Montoya v. State, 489 So.2d 794 (Fla. 3d DCA 1986), review denied, 496 So.2d 143 (Fla.1986). It is clear, however, that none of the grounds assigned for the upward departure sentence is legally sufficient. Accordingly, the cause is remanded for resentencing within the guidelines.